DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
A foreign reference was crossed-off by the examiner on the IDS listing as no copy of the reference is in the application file. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10, 16, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 7, there is lack of antecedent basis for “the horizonal top”.  
In claim 8, there is lack of antecedent basis for “the horizonal top”.  
In claim 10, there is lack of antecedent basis for “the horizonal top”.  
In claim 16, there is lack of antecedent basis for “the horizontal rod”, “the first end attached to the blender lid”, and “the lower surface”.  
Claim 17, which depends from 16, is further rendered indefinite by lack of antecedent basis for “the horizonal top”.  
In claim 20, there is lack of antecedent basis for “the horizonal top”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konrad (US 230,188).  Regarding claim 1, Konrad discloses a lid (B) and an arm (C) coupled to the lid.  While it is understood that no further structure is required by claim 1, Konrad nonetheless discloses the use of rotating the arm about a horizontal axis (that of pin c) to selectively cover and uncover a receptacle during an intended operation.  Regarding claim 2, an enclosure (A) is disclosed the is coupled to a mechanism (D) detachably coupled to sidewalls of the enclosure. Regarding claim 11, a housing (A) including a lid support guide (a) is disclosed.  Regarding claim 13, a horizontal rod (c) has a first end attached to the lid. Regarding claims 14 and 15, the lid has an upper surface an opposing lower surface (see Fig. 2).  
Claims 1, 6-8 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundquist (US 5,809,782).  Regarding claim 1, Sundquist discloses a lid (3) and an arm (9) coupled to the lid.  While it is understood that no further structure is required by claim 1, Sundquist nonetheless discloses the use of rotating the arm about a horizontal axis (that of 10) to selectively cover and uncover a receptacle during an intended operation. Regarding claims 6 and 7, vent (20) is disclosed. Regarding claim 8, the lid has a vertical wall (see Fig. 1a).   Regarding claim 11, a housing (1) including a lid support guide (7) is disclosed.  Regarding claim 12, aperture (20) is disclosed.  Regarding claim 13, a horizontal rod (10) has a first end attached to the lid. Regarding claims 14 and 15, the lid has an upper surface an opposing lower surface (see Fig. 1a).  
Claims 1, 3, 4, 6-8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starflinger (US 9,883,768).  Regarding claim 1, Starflinger discloses a lid (10) and an arm (30 and/or 17) coupled to the lid.  While it is understood that no further structure is required by claim 1, Starflinger nonetheless discloses the use of rotating the arm about a horizontal axis (y) to selectively cover and uncover a receptacle during an intended operation.  Regarding claim 3, motor (19) is coupled to the lid arm.  Regarding claim 4, the lid arm is comprised of flexible material (17).  Regarding claims 6 and 7, vent (11) is disclosed.  Regarding claim 8, the lid has a vertical wall (see Fig. 8). Regarding claim 10, the lid has an attachment device including a semicircular groove (see Fig. 2).   Regarding claim 11, a housing including a lid support guide (26) is disclosed.  Regarding claim 12, aperture (11) is disclosed.  Regarding claim 13, a horizontal rod has a first end attached to the lid (see Fig. 4). Regarding claims 14 and 15, the lid has an upper surface an opposing lower surface (see Fig. 1).  Regarding claims 16 and , motor (19) is disclosed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Starflinger (US 9,883,768).  The apparatus of Starflinger was discussed above.  An enclosure is also disclosed (see Fig. 8).   A seal covering a lower surface of the lid is also disclosed (see column 8, lines 28-32).  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) concerning the obviousness of making parts removable and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) concerning the obviousness of selecting a shape.  
Claim 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Starflinger (US 9,883,768) in view of Reeves (US 2011/0168707).  The apparatus of Starflinger was discussed above.  Three approximately orthogonal elements and two axes of rotation are not explicitly disclosed by Starflinger.  Reeves teaches an arm of a lid (20) having at least 3 approximately orthogonal elements and 2 axes of rotation (see Figs. 1-4).  It would have been obvious to one of ordinary skill in the art to have implemented the teachings of Reeves concerning  at least 3 approximately orthogonal elements and 2 axes of rotation for greater control over the lid.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774